Citation Nr: 0603006	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 
2003, for the grant of service connection for Human 
Immunodeficiency Virus (HIV) infection.

2.  Entitlement to an effective date earlier than April 4, 
2003, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION
 
The veteran had active military service from December 1974 to 
September 1998.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified before the 
undersigned at a hearing held in October 2005.
 
Although the issues of entitlement to increased ratings for 
low back and right ankle disorders were developed for 
appellate review, the veteran withdrew his appeal of those 
issues through his representative in September 2004.
 
In a March 2005 statement, the veteran's representative 
raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
depression.  This matter is therefore referred to the RO for 
appropriate action.
 
The instant appeal has been advanced on the Board's docket by 
reason of the veteran's serious illness.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).
 
 
FINDINGS OF FACT
 
1.  The veteran was discharged from active military service 
on September 30, 1998.
 
2.  Following his discharge from service neither a formal nor 
an informal claim for service connection for HIV infection 
was received by VA prior to April 2, 2003.
 
3.  An October 2003 rating decision granted service 
connection for HIV infection.
 
4.  Prior to October 2003, service connection was in effect 
for a lumbar spine disability, evaluated as 10 percent 
disabling; a right ankle disability, evaluated as 10 percent 
disabling; right carpal tunnel syndrome, evaluated as 10 
percent disabling; and for left carpal tunnel syndrome, 
residuals of a tonsillectomy, and bilateral hearing loss, 
each evaluated as noncompensably disabling.  The combined 
disability rating for the above disorders was 30 percent.
 
5.  A claim, formal or informal, for entitlement to a TDIU 
was not received by VA prior to April 4, 2003.
 
6.  The October 2003 rating decision granting service 
connection for HIV infection assigned that disorder a 60 
percent evaluation, effective April 4, 2003; the combined 
disability evaluation for the veteran's service-connected 
disorders was 70 percent, effective April 4, 2003.
 
7.  It is factually ascertainable that the veteran's service-
connected disorders precluded employment as of April 2, 2003, 
but not earlier.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for assignment of an effective date of April 
2, 2003, for the grant of service connection for HIV 
infection have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 
(2005).
 
2.  The criteria for assignment of an effective date of April 
2, 2003, for the grant of a TDIU have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110; 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.340, 3.400, 4.16 (2005).
 


 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.
 
In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in April 2004 and 
December 2004 fulfilled the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  
 
The Board further finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain.  In 
this regard, VA treatment records contain a May 2003 entry 
disclosing that the veteran was applying for Supplemental 
Security Income from the Social Security Administration 
(SSA).  Notably, the veteran has not requested that VA obtain 
any records from SSA, or otherwise suggested that any records 
held by SSA not already on file predate April 2003.  There is 
otherwise no suggestion in the record that any records in 
SSA's possession are relevant to the instant appeal.  The 
Board consequently finds that remand of the case for the 
purpose of securing any SSA records is not warranted.
 
The Board accordingly finds that VA's duty to assist the 
veteran has been fulfilled.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits.
 
In this case, the veteran did not receive adequate VCAA 
notice prior to the December 2003 rating decision from which 
this appeal originates.  The December 2003 rating decision, 
however, informed him of the criteria for establishing an 
earlier effective date for service connection and for a TDIU, 
and explained why the criteria were not met in his case.  He 
was provided with adequate VCAA notice in April 2004, and his 
case was readjudicated in an August 2004 statement of the 
case, which included a de novo review of both claims by a 
Decision Review Officer. 
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the December 2003 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notices 
is harmless.
 
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).
 
The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  
 
A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).
 
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.
 
Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).
 
Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when the report 
of such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).  
 
The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  
 
A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).
 
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).
 
Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.
 
I.  HIV infection
 
Factual background
 
The veteran's service medical records are silent for any 
complaints, finding or diagnosis of HIV infection.  Routine 
blood serum testing for HIV infection performed in May 1996 
and May 1998 (at service separation) showed a result of 
"V72.60."
 
The veteran was discharged on September 30, 1998.  In 
November 1998, he submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, and sought service 
connection for a variety of disorders.  He did not seek 
service connection for an HIV infection, or indeed, even 
mention the existence of such an infection.  
 
The veteran was examined in February 1999, at which time he 
was diagnosed with several disorders, but not HIV or the 
Acquired Immune Deficiency Syndrome.  The examiner noted that 
the veteran reported a history of depression stemming from a 
recent divorce.
 
Rating decisions dated in April 1999 and August 1999 disposed 
of each disorder claimed by the veteran in November 1998.  
The August 1999 rating decision also denied service 
connection for depression, based on the February 1999 VA 
examiner's notation concerning a history of depression from 
the recent divorce.
 
No communication was received from the veteran or his 
representative with respect to HIV infection until April 2, 
2003, when he claimed service connection for that disorder.  
 
VA treatment reports on file for April 2001 to December 2003 
are silent for any complaints, finding or diagnosis of HIV 
infection until February 2003.  At that time, blood serum 
testing was positive for HIV infection.  A March 2003 entry 
notes that the veteran was diagnosed with Acquired Immune 
Deficiency Syndrome (AIDS) in December 2002.  A May 2003 
entry notes the veteran's assertion that he was first 
diagnosed with AIDS in December 2002 after presenting to a 
private facility with thrush and hairy leukoplakia.  He 
reported that he was unable to work.  Later treatment reports 
show the veteran's assertion that HIV tests in service were 
positive, but that he was never notified of the positive 
results.
 
On file is a statement, dated in April 2003 but received in 
June 2003, from a private physician's assistant.  She 
explains that the veteran's initial HIV test after service 
showed a "CD4"of 14, and a viral load of 44500.  She 
concluded, based on clinical and laboratory evaluations, that 
the veteran's seropositive status was more likely than not to 
have occurred as far back as from five to ten years.
 
In a July 2003 statement, the veteran indicated that he was 
tested once in 1996 for his HIV status, and once more in 
1998, and that he was informed by his current physicians that 
the notation of "V72.60" only means "laboratory 
examination," that the results block should have instead 
held a different value, and that a comment should have been 
made in the block for providing an interpretation.
 
The veteran was afforded a VA examination in August 2003, at 
which time he reported that he recalled feeling fatigued with 
unexplained sweating at his retirement examination.  The 
examiner explained that she agreed with the April 2003 
assessment of the physician's assistant, and concluded that 
the veteran's HIV infection originated in service.  She 
further stated that the veteran was HIV positive when tested 
in 1996 and 1998, but was not told by his service department; 
she explained that the HIV tests in 1996 and 1998 did show 
that he was HIV positive.
 
At an August 2003 psychological examination, the veteran 
reported that he became depressed on learning that he had 
AIDS.  He indicated that he believed some of his symptoms 
(referring mainly to sleep problems, fatigue, low energy, and 
concentration problems) could be from his AIDS, rather than 
from his depression.  The examiner diagnosed major depressive 
disorder (single episode) secondary to AIDS.
 
In his statements and October 2005 testimony, the veteran 
argues that as VA examiners had access to his records in 
1998, VA should have inferred a claim for HIV infection.  He 
testified further that his service department knew from the 
HIV tests in 1996 and 1998 that he was infected, but never 
revealed this to him, possibly because of the military's 
"Don't ask, don't tell" policy.  He testified that he first 
noticed symptoms of HIV in service.  
 
At the veteran's October 2005 hearing, his representative 
argued that the August 2003 psychologist concluded that the 
veteran's depression was a symptom of the HIV infection in 
service, and that therefore the veteran's "1999" claim for 
service connection for depression also constituted a claim 
for HIV infection.  The representative made the same argument 
with respect to the chest, right ankle and low back pain 
claimed by the veteran in 1998.  The representative explained 
that although the veteran did not know he was infected with 
HIV until 2003, he had effectively filed an implied claim for 
that infection in light of his depression and physical 
complaints.  The representative argued that the February 1999 
examiner should have been more thorough in investigating the 
possibility of a lurking disease process causing the 
disorders claimed by the veteran in 1998.  The representative 
also argued that VA should have explored all potential causes 
of pneumonia the veteran purportedly developed while 
receiving treatment for an appendectomy by VA in 2001 or 
2002, contending that his HIV infection would have been 
discovered at that time.
 
Analysis
 
The record shows that following his discharge from service, 
the veteran filed his initial claim for service connection in 
November 1998, but did not at that time mention a HIV 
infection.  Indeed, he admits that he would not have filed a 
claim for HIV infection at that time because he first learned 
that he was HIV-positive in 2003.  The first communication 
from the veteran or any representative referring to HIV 
infection was received on April 2, 2003, years after his 
retirement from service, when the appellant requested the 
establishment of service connection for that disorder.  The 
Board notes that while the RO selected April 4, 2003, as the 
date the claim was received, based on a date stamp located on 
the back of the claim, the front of the claim contains a date 
stamp showing that it was received at a VA satellite center 
in Sacramento, California on April 2, 2003. 
 
The veteran, through his representative, contends that the 
November 1998 claim (and a "1999" claim for depression) 
should be accepted as a claim for HIV infection as well, on 
the perspective that the claims could be viewed as requesting 
service connection for a disability manifested by the claimed 
disorders, rather than as a claim for those disorders as 
disabilities in their own right.  He argues primarily that 
the August 2003 VA psychologist concluded that the veteran's 
depression was a symptom of the HIV infection, and that VA 
should therefore have inferred from the prior claims filed 
that he was seeking service connection for whatever disease 
process was ultimately responsible for the depression.  He 
also argues that the chest, right ankle and low back pain 
claimed in 1998 were also really symptoms of an HIV 
infection, establishing an implied claim for HIV infection in 
November 1998 as well.
 
The Board first finds that the appellant and his 
representative are incorrect in their assertion that the 
August 2003 examiner determined that the veteran's depression 
was a symptom of HIV infection.  While the veteran at that 
examination asserted his belief that his AIDS was responsible 
for some symptoms which could also be attributed to the 
depression (namely, sleep and concentration problems, 
fatigue, and low energy), the examiner concluded that the 
veteran had a major depressive disorder that originated when 
the appellant learned of his HIV-positive status.  In other 
words, the August 2003 examiner did not conclude that the 
veteran's depression is or was a symptom of his HIV 
infection, but rather concluded that the depressive disorder 
originated from the veteran's reaction to learning about his 
infection.  Notably, there is no medical opinion on file 
suggesting that depression is or was an underlying symptom 
associated with the veteran's HIV infection.
 
The Board also points out that the veteran in fact has never 
filed a claim for depression (although his representative did 
on his behalf in March 2005).  In denying a claim for 
depression in August 1999, the RO inferred that claim from 
the February 1999 examiner's reference to depression from a 
recent divorce.
 
The Board additionally notes that there is no medical opinion 
on file suggesting that the chest, right ankle and low back 
pain claimed by the veteran in November 1998 were or are 
manifestations of an HIV infection.  Nor can his November 
1998 claim otherwise reasonably be read to imply that he was 
actually seeking service connection for a disease entity 
manifested by symptoms of chest, right ankle, and low back 
pain.  In this regard, the record shows that, for the right 
ankle and chest conditions in particular, the appellant 
himself dated the onset of symptoms to the 1970s.  The Board 
points out that the veteran does, in fact, have diagnosed 
gastrointestinal and orthopedic disorders accounting for the 
chest, right ankle and low back pain.
 
Although the veteran, his representative, and the August 2003 
examiner have insisted that the May 1996 and May 1998 HIV 
tests were positive, the code used in reporting the results 
of that test is actually used by the military to signify a 
negative result.  See Department of Defense Directive Number 
6485.1, Human Immunodeficiency Syndrome-1, Enclosure 2, 
paragraph E2.3.3 (March 19, 1991).  The August 2003 examiner 
might also have based her opinion on the part of the 
laboratory report listing "HIV" under interpretation.  The 
Board points out, however, that the referenced listing of HIV 
was not intended in the report as a conclusion that the 
veteran was HIV positive, but rather was no more than a 
description of what the test was designed to rule out.  The 
Board notes in this regard that November 1997 laboratory test 
results in the record for TSH (Thyroid Stimulating Hormone) 
also list "TSH" in the interpretation section, although the 
actual test results in that screening were normal.  
 
Despite the belief of the April 2003 physician's assistant 
and August 2003 VA examiner that the veteran's HIV infection 
was present in service, there is no actual medical evidence 
of such infection until 2003.  The Board additionally finds 
nothing in the evidence to support the argument that the 
veteran's service department ignored any purported positive 
HIV test result in 1996 and refused to undertake required 
measures to further evaluate the veteran.  See Department of 
Defense Directive Number 6485.1, Paragraph 4 (March 19, 
1991).  The "Don't ask, don't tell" policy-which applies 
to homosexuality, and not positive HIV status-would not 
explain such a decision. 
 
In short, the veteran did not, in his November 1998 claim or 
in any other claim or statement prior to April 2, 2003, 
suggest that any symptoms or disorder he had represented HIV 
infection or some other lurking disease.  Nor is there 
medical evidence on file suggesting that any condition for 
which he sought service connection prior to April 2003 was a 
symptom of, or otherwise related to, his HIV infection.  
 
To the extent that the veteran is arguing that VA should 
nevertheless infer a claim for HIV infection from his 
November 1998 claim, neither the veteran nor his 
representative has cited to any authority for the proposition 
that VA is required to investigate in each claim for service 
connection the possibility that the disorder is actually a 
symptom of an unidentified disease process.  As already 
discussed, even if VA had that obligation, in this particular 
case none of the conditions he listed in any claim prior to 
April 2, 2003, has been associated with his HIV infection by 
a medical professional.
 
The veteran also contends that VA should have discovered his 
HIV infection while treating him for an appendectomy in 2001 
or 2002.  To the extent he is now arguing that he would have 
been entitled to compensation from VA for his HIV infection 
under the provisions of 38 U.S.C.A. § 1151, given that he 
first raised this theory of entitlement well after April 
2003, the provisions of 38 C.F.R. § 3.154 would preclude the 
establishment of an effective date earlier than April 2, 
2003.
 
In short, the record is devoid of any communication from the 
veteran or his representative which can be construed as a 
claim of entitlement to service connection for HIV infection 
until April 2, 2003, several years after his discharge from 
service.  He has never filed a claim for service connection 
for depression, and his November 1998 claim can not be 
reasonably construed as an implied claim for HIV infection.
 
Accordingly, the date of the claim for service connection for 
HIV infection in this case is April 2, 2003.  To this extent, 
the appeal is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 
II.  TDIU
 
Factual background
 
Following his discharge from service, the veteran submitted a 
VA Form 21-526 in November 1998.  On the form he crossed out 
the section for claiming that he was totally disabled.
 
The veteran was examined by VA in February 1999 in connection 
with his November 1998 claim; he reported that he was not 
currently working, but did not discuss any interference of 
his claimed disorders with his ability to obtain and maintain 
some form of substantial gainful employment.
 
An April 1999 rating decision granted service connection for 
a right ankle disability, with an assigned 10 percent 
evaluation; for a low back disability, with an assigned 
evaluation of 10 percent; for a right carpal tunnel syndrome, 
with an assigned evaluation of 10 percent; for a left carpal 
tunnel syndrome, with an assigned noncompensable evaluation; 
and for residuals of a tonsillectomy and bilateral hearing 
loss, each assigned noncompensable evaluations.  The combined 
disability evaluation for disorders was 30 percent.  The 
veteran did not initiate an appeal from the April 1999 rating 
decision.
 
No further communication from the veteran or any 
representative was thereafter received until April 24, 2001, 
when his representative indicated that the appellant desired 
to file a claim for increased ratings for his right ankle and 
lower back disorders.  Accompanying the April 2001 
communication was a statement by the veteran, dated in May 
2000 which he had provided directly to the representative.  
In the communication, the veteran requested an upgrade in the 
disability ratings assigned his right ankle and low back 
disorders,  The veteran did not mention his employment 
status.
 
On file are VA treatment reports for April 2001 to December 
2003 which document treatment after April 24, 2001, for low 
back complaints.  An August 2001 entry notes that he was 
seeking employment as a computer engineer.  A November 2002 
entry indicates that he was unemployed and had recently 
declared bankruptcy; he reported that he was participating in 
a work study program in his field of endeavor (working with 
computers), and that he was also volunteering with VA's 
information resources management section.  The records show 
that blood serum testing in February 2003 demonstrated that 
he was positive for the HIV infection.  A May 2003 entry 
notes the veteran's assertion that he was first diagnosed 
with AIDS in December 2002, and that he was now unable to 
work.  He indicated that he had never worked as a computer 
engineer, but had volunteered at the VA.
 
The veteran was examined in connection with his increased 
rating claims in November 2002, at which time he reported 
that he was currently unemployed; he did not report any 
interference of his service-connected disorders with his 
ability to obtain or maintain employment.
 
A January 2003 rating decision denied entitlement to 
increased disability ratings for his right ankle and low back 
disorders.  The veteran initiated an appeal of this decision 
in June 2003, but did not refer to any interference of those 
disorders with employability.
 
On April 2, 2003, the veteran requested service connection 
for HIV infection.  
 
In a statement received in June 2003, a private physician's 
assistant essentially indicated that the veteran was infected 
with HIV, and that he should not work during his initial 
treatment phase.
 
The veteran was afforded a VA examination in August 2003, at 
which time he reported that he was unemployed and had not 
worked since service.  He reported that he completed a 
program of vocational rehabilitation training him to work in 
the field of computers.  At an August 2003 VA psychological 
examination, he reported that he went to college and became a 
computer system engineer in 2002, but that his plans to work 
with that degree ended once he found out that he had AIDS.
 
Service connection for HIV infection was granted in an 
October 2003 rating decision.  He was assigned a 60 percent 
evaluation for the disorder, effective April 4, 2003.  In the 
same decision, the RO granted entitlement to a TDIU, with an 
effective date of April 4, 2003.  The combined disability 
evaluation for the veteran's service-connected disorders was 
70 percent, effective April 4, 2003.
 
At a March 2004 VA examination, the examiner noted that the 
veteran would no longer be able to work in his field of 
expertise because of back problems.
 
An April 2004 rating decision increased the evaluation 
assigned the low back disorder to 20 percent, effective 
November 21, 2002.  The combined disability rating for the 
veteran's service-connected disorders at that point was 40 
percent for the period from November 21, 2002, to April 3, 
2003, and 70 percent from April 4, 2003.  The veteran 
withdrew his appeal of the increased rating claims in 
September 2004.  He did not initiate an appeal of the 
effective date assigned the award of a 20 percent rating for 
low back disability.
 
At his October 2005 hearing, the veteran presented testimony 
as to why he was entitled to an earlier effective date with 
respect to the grant of service connection for HIV infection. 
 
Analysis
 
The record does not reflect, and the veteran does not 
contend, that he or any representative filed a claim 
specifically seeking entitlement to a TDIU at any time prior 
to April 4, 2003.  Prior to April 4, 2003, the veteran's 
service-connected disorders consisted of right ankle and low 
back disabilities, bilateral carpal tunnel syndrome, 
residuals of a tonsillectomy, and bilateral hearing loss, 
with a combined disability evaluation of 30 percent.  When he 
filed his November 1998 claim, he clearly indicated that he 
was not alleging that he was unable to obtain or maintain 
substantially gainful employment.  Moreover, while he 
reported to the February 1999 examiner that he was 
unemployed, he did not suggest that any of his claimed 
disorders were responsible for that status.  
 
When the veteran filed his increased ratings claims in April 
2001, he did not mention his employment status.  VA treatment 
records obtained in connection with his increased ratings 
claims show that he reported in August 2001 that he was 
seeking employment as a computer engineer.  Although he 
reported in November 2002 that he was unemployed, he did not 
suggest that his unemployed status resulted from any service 
connected disorder(s).  In fact, he reported that he was 
participating in a work study program, and working on a 
volunteer basis with VA's information resources management 
section.  It was not until May 2003 when he asserted that he 
was unable to work because of his HIV status and the 
development of AIDS.
 
In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
U.S. Court of Appeals for the Federal Circuit held that where 
a veteran submits evidence of a medical disability, claims 
entitlement to the highest rating possible, and submits 
evidence of unemployability, VA must consider a rating of 
TDIU even if not specifically requested by the veteran.  Id. 
at 1382-85.  In Norris v. West, 12 Vet. App. 413 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control.
 
The evidence does not show that the veteran was unemployable 
prior to April 2003, and certainly not at the time of his 
April 2001 claims for increased ratings.  The veteran did not 
mention his employment status in connection with his April 
2001 claims or in his notice of disagreement with the January 
2003 rating action.  While the veteran argues that he filed 
his increased rating claims in May 2000, the record shows 
that he in fact filed those claims with his representative, 
and not VA.  The representative did not thereafter file the 
claims with VA until April 24, 2001.  In any event, he did 
not mention his employment status in the claims, and the 
evidence obtained in connection with those claims for the 
period prior to April 2003 shows that he was unemployed, but 
there was no evidence that he was unable to perform all forms 
of substantially gainful employment that were consistent with 
his education and occupational experience due to his right 
ankle, low back, carpal tunnel syndrome, hearing loss, or 
tonsillectomy disorders.  To the contrary, prior to May 2003, 
he consistently indicated that he was attempting to find 
employment, and was in the interim participating in work 
study and volunteering in a position related to his field of 
endeavor.
 
Moreover, at the time of the January 2003 rating decision, 
the combined disability rating for the veteran's service-
connected disorders did not meet the minimum schedular 
criteria for consideration of a TDIU.  Nor did the veteran 
meet the minimum schedular criteria for consideration of a 
TDIU until October 2003, when the 70 percent combined 
evaluation for the disorders was made effective April 4, 
2003.  
 
In short, neither a formal nor an informal claim for TDIU was 
received prior to April 4, 2003, and in fact was not received 
until at least May 2003.  In no communication to VA prior to 
April 2003 did the veteran suggest that he was unemployable 
on account of service-connected disabilities.  None of the VA 
medical records dated prior to April 2003 suggest that the 
veteran was unemployable.  The February 1999 and November 
2002 evaluations, while noting that the veteran was not 
working, did not suggest that his employment status was 
secondary to a service connected disability.  
 
In sum, the evidence shows that a claim for a TDIU was not 
filed prior to April 4, 2003, and the record does not show 
that an informal claim for a TDIU was raised under the 
Roberson or Norris criteria prior to that date.  
 
The Board notes that while a 20 percent evaluation for low 
back disability was eventually granted and made effective to 
November 2002, this does not change the fact that prior to 
April 2003, a claim had not been submitted or raised for a 
TDIU.  In any event, the combined disability rating for the 
veteran's service-connected disorders still did not meet the 
minimum TDIU criteria until April 2003.  The Board 
accordingly finds that the date of the veteran's claim for a 
TDIU is no earlier than April 4, 2003.  
 
As noted previously, while the effective date of an award of 
benefits is generally the date of claim or the date 
entitlement arose, whichever is later, in the case of an 
increased rating for disability compensation (or TDIU), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date.  
 
In this case, the RO assigned an effective date of April 4, 
2003, for the grant of a TDIU, although the Board's review of 
the record suggests that the actual date of claim would be in 
May 2003, i.e., when the veteran informed his treating 
clinicians that he could no longer work on account of his HIV 
infection.  In reviewing the record for the period prior to 
April 4, 2003, the Board finds that, as the veteran filed his 
claim for service connection for HIV infection on April 2, 
2003.  As medical records on file show that he had the 
infection at that time, and given the April 2003 opinion of 
the physician's assistant concerning recommended work 
limitations for the veteran, the veteran was unemployable 
from his HIV infection at the time he filed his claim on 
April 2, 2003.  As discussed above, the veteran is not 
entitled to an effective date earlier than April 2, 2003 for 
the grant of service connection for HIV infection.  He 
therefore can not receive an effective date for his TDIU 
prior to April 2, 2003 based in any part on the HIV 
infection.
 
In reviewing the evidence for the period prior to April 2003 
with respect to the service connected disorders other than 
HIV infection, there is no suggestion in the records that he 
was unemployable at any point prior to April 2, 2003.  As 
discussed, the November 2002 examiner noted that the veteran 
was unemployed, but neither he nor the veteran suggested that 
the employment status was affected by any service connected 
physical disorder.  It was not until March 2004 that a 
physician concluded that one of the veteran's service-
connected disorders other than HIV infection, namely the low 
back disorder, interfered with his employment. 
 
The Board accordingly finds that it is factually 
ascertainable that the veteran became unemployable on account 
of his service connected disorders on April 2, 2003, but not 
earlier.  Entitlement to an effective date of April 2, 2003, 
for the grant of a TDIU is therefore warranted.  His claim is 
granted to that extent.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
 


 
ORDER
 
Subject to the provisions governing the payment of monetary 
benefits, entitlement to an effective date of April 2, 2003, 
for the grant of service connection for Human 
Immunodeficiency Virus infection is granted.
 
Subject to the provisions governing the payment of monetary 
benefits, entitlement to an effective date of April 2, 2003, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities is 
granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


